Citation Nr: 1027373	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan.

In June 2009, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge (AVLJ) presided 
while at the RO.  A transcript of that hearing has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or if preexisting such service, was aggravated 
therein.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).   A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  In VAOGCPREC 
3-2003, VA's General Counsel determined that the presumption of 
soundness is rebutted only where clear and unmistakable evidence 
shows that the condition existed prior to service, and that it 
was not aggravated by service.  The General Counsel concluded 
that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption of 
sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran contends that he has a low back disorder as a result 
of several injuries which occurred during his period of active 
service, including a fall and a motor vehicle accident.  Service 
treatment records dated in October 1968 show that the Veteran was 
treated for low back pain.  The Veteran indicated that he had 
experienced low back pain ever since falling off a roof the 
preceding winter.   He added that it was worse since lifting a 
tire rod six days earlier.  

Thereafter, service treatment records dated in June 1969 note 
that the Veteran was involved in a motor vehicle accident with a 
jeep and tests were conducted, but found to be inconclusive.  
Further, his separation examination report dated in March 1970 
shows that he reported having recurrent back pain.

During his June 2009 hearing, the Veteran asserted that he had 
been having symptoms associated with a back disorder ever since 
service.

A VA examination report dated in November 2006 shows that the 
examiner opined that the Veteran's current back disorder was less 
likely than not caused by or a result of in service back injury.  
It was further concluded that the low back disorder may have been 
the result of the Veteran's obesity or age related arthritis.  
The examiner did not, however, opine as to whether the Veteran 
had a pre-existing low back disorder which was aggravated as a 
result of his period of active service.
In light of the foregoing, additional development is warranted in 
this case.  Specifically, the medical evidence is unclear as to 
whether the Veteran's low back disorder was either first 
manifested during his period of active service or pre-existed and 
was aggravated by service.  Thus additional development is 
necessary to obtain such an opinion as the service treatment 
records reflect a report of increased symptomatology and in-
service treatment for a low back disorder.  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

Moreover, VA is obligated to provide an adequate examination once 
it chooses to administer one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Thus, because the Veteran was provided 
with an examination in April 2006, it is expected that any such 
an examination will be adequate as to the purpose for which it 
was administered, which in this case was to, inter alia, obtain 
an opinion as to etiology of any current low back disorder.  That 
was not accomplished with respect to the November 2006 VA 
examination.

As such, the Veteran should be afforded an appropriate VA 
examination to assess the nature and etiology of his current low 
back disorder to determine whether his condition was aggravated 
by, or is otherwise related to, his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed low back disorder.  The Veteran's 
claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted.

The examiner is then requested to:

(a)  Assess any currently diagnosed low back 
disorder;

(b)  Opine whether the Veteran actually had a 
pre-existing low back disorder, and if so, 
the likely onset of such disability, and 
whether such disability increased in severity 
during his period of active service (beyond 
the natural progression of the disease, if 
applicable);

(c)  Opine whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any current low back disorder was 
incurred in or was aggravated by the 
Veteran's period of active service.

In so opining, the examiner should consider 
the Veteran's report that his pre-existing 
low back disorder was aggravated by lifting a 
tire rod and in a motor vehicle accident 
during his period of active service.  The 
examiner should also acknowledge the 
Veteran's report of a continuity of 
symptomatology.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


